DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 06/30/2022, regarding the rejection of claims 1, 4-6, 8, 12, 13, 19-21, 23, 25, 28-30, and 33 under 35 U.S.C. 103 were found to be persuasive. Claims 8, 9, 25, and 26 have been cancelled. In the Non-Final Rejection of 03/30/2022, it was indicated that claims 9, 10, 26, and 27 contained allowable subject matter, but were objected to as being dependent upon a rejected base claim. Applicant has amended independent claims 1, 20, and 28 to include the limitations from cancelled claims 9 and 26. Therefore, the rejection is withdrawn. No prior art was found teaching individually, or suggesting all of the features of the applicant’s invention, specifically “wherein the optical filter includes a single layer of polymer with a polymer index of refraction n2 that is different than a lens index of refraction n1 of the contact lens and different than a cornea index of refraction n3 of a cornea of the eye of the patient, and the n2 is equal to (n1*n3)1/2” as recited in independent claims 1, 20, and 28 in combination with the recited steps and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792